Digitally signed by
                                                                           Reporter of Decisions
                                                                           Reason: I attest to
                        Illinois Official Reports                          the accuracy and
                                                                           integrity of this
                                                                           document
                               Appellate Court                             Date: 2018.06.18
                                                                           11:30:12 -05'00'




                    Aasen v. Rickert, 2018 IL App (2d) 170036



Appellate Court    CAROLE E. AASEN et al., Plaintiffs-Appellants, v. DAVID J.
Caption            RICKERT, Treasurer and ex officio Collector of Kane County,
                   Defendant-Appellee.



District & No.     Second District
                   Docket No. 2-17-0036



Filed              February 5, 2018
Rehearing denied   March 19, 2018



Decision Under     Appeal from the Circuit Court of Kane County, Nos. 15-TX-164,
Review             15-TX-165, 15-TX-167; the Hon. M. Katherine Moran, Judge,
                   presiding.



Judgment           Affirmed.


Counsel on         Thomas J. McNulty, Steven F. Pflaum, David S. Martin, and Amanda
Appeal             E. Fraerman, of Neal, Gerber & Eisenberg LLP, of Chicago, for
                   appellants.

                   Joseph H. McMahon, State’s Attorney, of St. Charles (Lindsay A.
                   Hatzis and Joseph F. Lulves, Assistant State’s Attorneys, of counsel),
                   for appellee.
     Panel                     JUSTICE McLAREN delivered the judgment of the court, with
                               opinion.
                               Justices Zenoff and Jorgensen concurred in the judgment and opinion.


                                                 OPINION

¶1         Plaintiffs, Carole Aasen and approximately 665 other tax objectors (Objectors), appeal the
       judgment of the trial court denying their motion for summary judgment and dismissing their
       tax objection complaints against defendant, David J. Rickert, treasurer and ex officio collector
       of Kane County (Collector). The Objectors argue that the Kane County clerk lacked the
       authority to use the Illinois Department of Revenue’s amended apportionments for tax year
       2012 to collect taxes in tax year 2014. We affirm.

¶2                                            I. BACKGROUND
¶3                                            A. Stipulated Facts
¶4         The parties stipulated to the relevant facts in these three cases, consolidated in the trial
       court, as follows. The Objectors each own real property in a part of Kane County within a
       taxing district that lies in at least one other county. Specifically, the Objectors own property
       located in the following taxing districts lying in the following counties:
               District                                    Counties
               Elgin School District U46                   Kane, Du Page, and Cook
               Elgin College District 509                  Kane, Cook, and De Kalb
               Elgin City                                  Kane and Cook
               Gail Borden Library                         Kane and Cook
¶5         The drafters of the 1970 Illinois Constitution, recognizing the need for the fair
       apportionment of the burden of taxation of property in taxing districts that overlap more than
       one county, provided as follows:
                    “The General Assembly may provide by law for fair apportionment of the burden
               of taxation of property situated in taxing districts that lie in more than one county.” Ill.
               Const. 1970, art. IX, § 7.
¶6         Accordingly, section 18-155 of the Property Tax Code (Code) (35 ILCS 200/18-155 (West
       2014)), entitled “Apportionment of taxes for districts in two or more counties,” provides for
       the fair apportionment of that burden. To accomplish this goal, section 18-155 authorizes the
       Department of Revenue (DOR) to apportion the amounts to be raised by taxation on property
       in a district that overlaps multiple counties, so that each county bears the burden as though all
       parts of the district had been assessed at the same proportion of actual value. It also authorizes
       the DOR to certify to each county clerk the percentage constituting that county’s burden,
       which the clerk will apply to the property of the taxing district that lies in that county. 35 ILCS
       200/18-155(c) (West 2014).
¶7         Section 18-155 of the Code provides in relevant part:




                                                    -2-
              “The burden of taxation of property in taxing districts that lie in more than one county
              shall be fairly apportioned as provided in Article IX, Section 7, of the Constitution of
              1970.
                  *** When the Department has received a written request for equalization for
              overlapping tax districts as provided in this Section, the Department shall promptly
              notify the county clerk and county treasurer of each county affected by that request that
              tax bills with respect to property in the parts of the county which are affected by the
              request may not be prepared or mailed until the Department certifies the apportionment
              among counties of the taxing districts’ levies, except as provided in subsection (c) of
              this Section. To apportion, the Department shall:
                  (a) On or before December 31 of that year cause an assessment ratio study to be
              made in each township in which each of the named overlapping taxing districts lies,
              using equalized assessed values as certified by the county clerk, and an analysis of
              property transfers prior to January 1 of that year. The property transfers shall be in an
              amount deemed reasonable and proper by the Department. The Department may
              conduct hearings, at which the evidence shall be limited to the written presentation of
              assessment ratio study data.
                  (b) Request from the County Clerk in each County in which the overlapping taxing
              districts lie, certification of the portion of the assessed value of the prior year for each
              overlapping taxing district’s portion of each township. Beginning with the 1999
              taxable year, for those counties that classify property by county ordinance pursuant to
              subsection (b) of Section 4 of Article IX of the Illinois Constitution, the certification
              shall be listed by property class as provided in the classification ordinance. The clerk
              shall return the certification within 30 days of receipt of the request.
                  (c) Use the township assessment ratio studies to apportion the amount to be raised
              by taxation upon property within the district so that each county in which the district
              lies bears that burden of taxation as though all parts of the overlapping taxing district
              had been assessed at the same proportion of actual value. The Department shall certify
              to each County Clerk, by March 15, the percent of burden. Except as provided below,
              the County Clerk shall apply the percentage to the extension as provided in Section
              18-45 to determine the amount of tax to be raised in the county.
                  If the Department of Revenue does not certify the percent of burden in the time
              prescribed, the county clerk shall use the most recent prior certification to determine
              the amount of tax to be raised in the county.
                  If the use of a prior certified percentage results in over or under extension for the
              overlapping taxing district in the county using same, the county clerk shall make
              appropriate adjustments in the subsequent year. Any adjustments necessitated by the
              procedure authorized by this Section shall be made by increasing or decreasing the tax
              extension by fund for each taxing district where a prior certified percentage was used.
              No tax rate limit shall render any part of a tax levy illegally excessive which has been
              apportioned as herein provided. The percentages certified by the Department shall
              remain until changed by reason of another assessment ratio study made under this
              Section.” (Emphases added.) 35 ILCS 200/18-155 (West 2014).
¶8       In this case, for the tax year 2012, the DOR did not certify the apportionments for the
     districts at issue to the county clerks by March 15, 2013. Accordingly, the Kane County clerk

                                                   -3-
       used the most recent prior certification to determine the Objectors’ property taxes for tax year
       2012.
¶9         On May 15, 2013, the DOR certified the apportionments for tax year 2012 to the county
       clerks. The DOR’s apportionment percentage for Kane County was lower than in the
       certification used for the tax bills issued for tax year 2012. On March 14, 2014, the DOR
       certified the apportionments for tax year 2013. On March 26, 2014, when the Kane County
       clerk extended the tax burden for tax year 2013, he reduced the amount of tax extended to
       adjust for the overextension in tax year 2012. The parties do not dispute that the Kane County
       clerk had the authority pursuant to section 18-155(c) of the Code to make this adjustment.
¶ 10       On May 21, 2014, the DOR certified a “Corrected” apportionment of the districts’ tax
       burdens for tax year 2012, and on December 12, 2014, the DOR certified “Amended”
       apportionments of the districts’ tax burdens. For tax year 2014, the Kane County clerk applied
       the amended apportionments to the extension for tax year 2012. On February 9, 2015, the Kane
       County clerk informed the Objectors via letter that:
               “[F]or the past two years the tax rates for the taxing districts [at issue] were
               disproportionately low due to an issue with the percent of burden that Kane County
               property owners pay to the [taxing districts at issue].
                   *** The percentages the Department of Revenue assigned to Kane County were too
               low and were too high in DuPage and Cook Counties based upon numbers they
               received from this office in 2011 and 2012 and did not reflect an accounting change due
               to a software issue.
                   The software issue has been resolved, but the affected parcels will have to pay an
               increased rate for the 2014 tax year to make up the difference. As a result, the tax rate
               for the affected districts will increase.”
       Thus, in 2015, when the Kane County clerk extended the tax burden in the Objectors’ districts
       for tax year 2014, the extension included a “Manual Adjustment” that reflected the amended
       apportionments for tax year 2012.
¶ 11       The apportionments for tax year 2012 were:

       District Originally extended by Certified by DOR                   Amended by DOR Dec.
                clerk May 2013         May 2013 & adjusted by             2014, with “Manual
                using prior certified  clerk March 2014                   Adjustment” included in
                percentage                                                2015

       Elgin     34.28%                    31.54%                         33.63%
       U46
       Elgin     61.62%                    60.53%                         61.86%
       509
       Elgin     79.61%                    78.47%                         79.60%
       City
       Borden    68.21%                    66.40%                         68.09%




                                                   -4-
¶ 12                                            B. Proceedings
¶ 13       On October 1, 2015, the Objectors filed tax objection complaints against the Collector,
       pursuant to section 23-5 of the Code (35 ILCS 200/23-5 (West 2014)), alleging that the Kane
       County clerk’s application of the amended apportionments for tax year 2012 to the collection
       of taxes for tax year 2014 was void and illegal pursuant to, inter alia, section 18-155 of the
       Code.
¶ 14       The Objectors moved for summary judgment. On January 10, 2017, after hearing the
       parties’ arguments, the trial court denied the Objectors’ motion for summary judgment and
       dismissed their complaints, stating, in part:
                “[T]he language of Section 18-155, the objective in ensuring correct, appropriate
                adjustments are made, and the burden of taxation of property in taxing districts that lie
                in more than one county—that lie in more than one county is fairly apportioned as
                provided by the statute, this Court finds that the action taken by the County Clerk is not
                contrary to [the] statute and the county clerk is authorized under Section 18-155 to
                adjust the tax objector’s [sic] 2014 taxes to account for the apportionment for 2012.”
¶ 15       The Objectors filed their notice of appeal on January 12, 2017.
¶ 16       After the parties filed their appellate briefs, this court, on its own motion, ordered the
       parties to prepare supplemental briefs addressing “(1) what the legislative intent and legislative
       history of section 18-155 of the Code provides relating to the county clerk’s authority and/or
       obligation to extend taxes after receiving a certification, and (2) how the legislative history and
       legislative intent support their respective interpretations of Section 18-155.”

¶ 17                                            II. ANALYSIS
¶ 18       The Objectors argue that the trial court erred by denying their motion for summary
       judgment and by dismissing their tax objection complaints because the Kane County clerk
       lacked the authority to use the DOR’s amended apportionments for tax year 2012 in
       connection with the extension for tax year 2014.
¶ 19       Summary judgment motions are governed by section 2-1005 of the Code of Civil
       Procedure (735 ILCS 5/2-1005 (West 2014)). Pursuant to that section, summary judgment
       should be granted only where the pleadings, depositions, admissions, and affidavits on file,
       when viewed in the light most favorable to the nonmoving party, show that there is no genuine
       issue as to any material fact and that the moving party is clearly entitled to judgment as a matter
       of law. 735 ILCS 5/2-1005(c) (West 2014). Whether summary judgment was appropriate in
       this case turns on the trial court’s interpretation of section 18-155 of the Code.
¶ 20       We review de novo an order granting or denying summary judgment. See Millennium Park
       Joint Venture, LLC v. Houlihan, 241 Ill. 2d 281, 309 (2010). De novo review is also
       appropriate to the extent that this case turns on construction of the Code and thus presents a
       question of law. See Better Government Ass’n v. Zaruba, 2014 IL App (2d) 140071, ¶ 20.
¶ 21       The Objectors argue that the Kane County clerk lacked the authority to use the DOR’s
       2014 certified amended apportionments for tax year 2012. The Objectors contend that section
       18-155(c) of the Code allows a county clerk to adjust an apportionment only in “the subsequent
       year,” meaning the following tax year, which in this case was 2013. The Collector argues that
       this interpretation is contrary to the plain language and purpose of the statute. The Collector
       contends that “the subsequent year” means the year after the DOR certifies the apportionment.

                                                    -5-
¶ 22       The primary rule of statutory interpretation is to give effect to the intent of the legislature.
       Board of Education of Springfield School District No. 186 v. Attorney General of Illinois, 2017
IL 120343, ¶ 24. The best evidence of the legislature’s intent is the language of the statute
       itself, given its plain and ordinary meaning. Id. We must avoid interpreting a statute in a
       manner that would create absurd results or render part of the statute a nullity. See Nelson v.
       Artley, 2015 IL 118058, ¶¶ 25, 27. “Additionally, in construing statutes relating to the levying
       and collection of taxes, this court has sought to give them a reasonable and commonsense
       meaning, so as to avoid making it difficult or impossible for taxes to be levied and collected.”
       In re Application for Judgment & Sale of Delinquent Properties for the Tax Year 1989, 167 Ill.
2d 161, 169 (1995).
¶ 23       The Objectors’ interpretation, that “the subsequent year” means the following tax year, is
       counter to these principles and reads into the relevant language the words “tax year.” This
       interpretation ignores the purpose of the statute, which, again, provides:
                “The burden of taxation of property in taxing districts that lie in more than one county
                shall be fairly apportioned as provided in Article IX, Section 7, of the Constitution of
                1970.” 35 ILCS 200/18-155 (West 2014).
¶ 24       Under section 18-155, the DOR conducts an assessment ratio study in each township in
       which an overlapping district lies, by using equalized assessed values of taxable property and
       an analysis of property transfers. 35 ILCS 200/18-155(a) (West 2014). The DOR then uses
       these studies to apportion the amount of property tax to be raised within the district, “so that
       each county in which the district lies bears that burden of taxation as though all parts of the
       overlapping taxing district had been assessed at the same proportion of actual value.” 35 ILCS
       200/18-155(c) (West 2014). The DOR then certifies to each county clerk the percentage
       constituting that county’s burden. Id.
¶ 25       A county clerk’s duty is to fix the amount of taxes that will be extended. In re Application
       for Judgment & Sale, 167 Ill. 2d at 174. A county clerk’s duties in the extension of taxes are
       purely ministerial; thus, a clerk has no power to determine whether taxes have been legally
       assessed. Id.
¶ 26       Here, once the DOR certified the amended apportionments, the Kane County clerk had a
       duty to extend the taxes to determine the amount to be raised. See id. If it were otherwise, the
       DOR’s mandate would be thwarted. In determining the legislature’s intent, we consider the
       necessity and purpose for the law, the evils sought to be remedied, and the goals sought to be
       achieved. Progressive Universal Insurance Co. v. Liberty Mutual Fire Insurance Co., 215 Ill.
2d 121, 134 (2005).
¶ 27       Although the Objectors urge this court to limit “the subsequent year” to mean subsequent
       tax year, we will not read this limitation into the statute, particularly where it conflicts with the
       legislature’s express intent, namely, that “[t]he burden of taxation of property in taxing
       districts that lie in more than one county shall be fairly apportioned.” 35 ILCS 200/18-155
       (West 2014); see Brunton v. Kruger, 2015 IL 117663 ¶ 24 (in interpreting a statute, a court
       must not read into it exceptions, limitations, or conditions that conflict with the express intent
       of the legislature). The Objectors’ interpretation would defeat the stated purpose of section
       18-155 by prohibiting a county clerk from applying a fair apportionment, as determined by the
       DOR, to property in taxing districts that lie in more than one county. See Brucker v. Mercola,
       227 Ill. 2d 502, 514 (2007) (each word, clause, and sentence in a challenged statute is to be
       given some reasonable meaning and not rendered superfluous).

                                                     -6-
¶ 28       Further, the Objectors’ interpretation would produce an unjust result in this case by
       nullifying the Kane County clerk’s appropriate extension based upon the correct
       apportionments as certified by the DOR. See Progressive Universal Insurance Co., 215 Ill. 2d
       at 134 (when interpreting a statute, a court must presume that the legislature did not intend to
       produce absurd, inconvenient, or unjust results). As stated in the Kane County clerk’s February
       2015 letter, “[t]he percentages the Department of Revenue assigned to Kane County were too
       low and were too high in DuPage and Cook Counties.” If we adopt the Objectors’
       interpretation as to the amended apportionments, the statute’s purpose would not be
       implemented, and it would be rendered a nullity. See In re Detention of Lieberman, 201 Ill. 2d
300, 308 (2002) (when interpreting a statute, courts may consider the nature and object of the
       statute and the consequences that would result from construing it one way or the other).
¶ 29       The Objectors support their interpretation of “the subsequent year” in section 18-155 by
       citing section 18-157 of the Code. 35 ILCS 200/18-157 (West 2014). Section 18-157 provides
       in relevant part:
                “If a court, in any tax objection based on the apportionment of an overlapping taxing
                district under Section 18-155, enters a final judgment that there was an over extension
                or under extension of taxes for an overlapping taxing district based on the
                apportionment under Section 18-155 for the year for which the objection was filed, the
                county clerks of each county in which there was an under extension shall
                proportionately increase the levy of that taxing district by an amount specified in the
                court order in that county in the subsequent year or in any subsequent year following
                the final judgment of the court.” (Emphasis added.) Id.
¶ 30       The Objectors contend that section 18-157 and section 18-155 use the phrase “the
       subsequent year” to refer to the year immediately following the tax year for which an
       apportionment is at issue. However, words in a statute must be read in context, rather than in
       isolation. Skolnick v. Altheimer & Gray, 191 Ill. 2d 214, 229 (2000). The Objectors’
       interpretation of the phrase in section 18-157 entirely ignores the context in which it appears.
       The legislature was addressing the action that county clerks must take when a court enters a
       specific final judgment. When read in context, that phrase, as well as the phrase “or in any
       subsequent year,” relates to the “final judgment of the court” (35 ILCS 200/18-157 (West
       2014)). Thus, the Objectors’ interpretation of the phrase in section 18-157 does not support
       their interpretation of the phrase in section 18-155. Under section 18-155, the phrase relates to
       the DOR’s certification of an apportionment, which it may do in any subsequent year,
       requiring the ministerial application by the clerk of a tax rate consistent with that
       apportionment.
¶ 31       Further, the Objectors fail to cite authority limiting the DOR to one apportionment, and we
       have found no indication that the legislature intended to limit when the DOR may amend an
       apportionment. Although section 18-155(c) provides that “[t]he Department shall certify to
       each County Clerk, by March 15, the percent of burden,” that section also provides that, if the
       DOR “does not certify the percent of burden in the time prescribed, the county clerk shall use
       the most recent prior certification” and that “[t]he percentages certified by the Department
       shall remain until changed by reason of another assessment ratio study made under this
       Section.” 35 ILCS 200/18-155(c) (West 2014). The statute further provides: “If the use of a
       prior certified percentage results in over or under extension for the overlapping taxing district
       in the county using same, the county clerk shall make appropriate adjustments in the

                                                   -7-
       subsequent year.” Id. Reading the statute as a whole, we determine that “the subsequent year”
       means the year after the DOR certifies the apportionment. Under the Objectors’ interpretation,
       if the DOR had certified a lower percentage in this case, the Kane County clerk would not be
       authorized to make an adjustment in the Objectors’ favor. Because the Objectors’
       interpretation is illogical, and for the reasons stated above, we reject the Objectors’
       interpretation.
¶ 32        In addition, the Objectors argue that their interpretation is supported by the recent addition
       of section 18-156 to the Code. The Objectors contend that section 18-156, applicable for tax
       year 2015 and thereafter (35 ILCS 200/18-156(e) (West 2016)), authorizes the DOR to revise
       an apportionment if a county’s share of an overlapping taxing district’s tax levy “is
       subsequently determined to exceed 105% of what that county’s share should have been.” 35
       ILCS 200/18-156(a) (West 2016). Therefore, the Objectors argue, here the DOR had no such
       authority to revise the apportionment because section 18-156 was not yet effective.
¶ 33        The argument fails because the Objectors fail to recognize that section 18-155 provides
       that “[t]he percentages certified by the Department shall remain until changed by reason of
       another assessment ratio study made under this Section.” 35 ILCS 200/18-155(c) (West 2014).
       Further, section 18-155 does not limit the DOR’s authority to revise an apportionment.
       Accordingly, we reject the Objectors’ argument regarding section 18-156.
¶ 34        The Objectors also argue that the Kane County clerk’s manual adjustment was erroneous
       because “taxes must have some degree of finality, stability, and security to the taxpayer.”
       Hamer v. Kirk, 57 Ill. App. 3d 335, 341 (1978). We recognize the importance of these goals.
       However, the purpose of section 18-155 is to fairly apportion the burden of taxation of
       property in taxing districts that lie in more than one county. Section 18-155 provides a
       mechanism to achieve this purpose by allowing county clerks to make adjustments when the
       use of prior certifications results in over or under extensions. The legislature does not appear to
       have sought finality in achieving this purpose, and though citing Hamer for the general
       proposition, the Objectors do not cite authority directly on point.
¶ 35        Accordingly, the trial court properly denied the Objectors’ motion for summary judgment
       and dismissed the Objectors’ tax objection complaints.

¶ 36                                      III. CONCLUSION
¶ 37      For the reasons stated, we affirm the trial court’s order.

¶ 38      Affirmed.




                                                    -8-